Citation Nr: 9913606	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-50 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently rated as 20 
percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  A hearing was held before a hearing officer at 
the RO in January 1997, and the hearing officer's decision 
was entered in September 1997.  

The appeal was docketed at the Board in 1996.   


REMAND

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that the apparently initial 
reference to any symptomatology thereof is recorded on 
reports pertaining to VA outpatient treatment rendered the 
veteran in January 1995.  In this regard, the veteran on such 
occasion alluded to experiencing symptoms including an 
"exaggerated startle response" and "hypervigilance" in the 
aftermath of having been "shot at" the preceding weekend by 
individuals associated with a group of people with whom he 
had "had a run-in".  There was no pertinent diagnosis.

Thereafter, in the course of a PTSD VA examination performed 
in September 1995, the veteran reported experiencing symptoms 
including an "exaggerated startle response" and 
"hypervigilance" which he related to having been 
"traumatized" in service while he served as a clerk while 
recuperating from an ankle fracture (which service medical 
records confirm that the veteran sustained in March 1971) at 
Madigan Army Hospital for a nine-month period "beginning in 
approximately March 1971".  Specifically, the veteran 
indicated that during such period he (1) overheard "other 
patients scream and yell and [that he] was exposed to smells 
emanating from such patients."  The veteran also related 
that (2) he was further "traumatized" by the treatment then 
rendered him at the Madigan facility in response to a 
fractured ankle.  The examination report reflects that the 
veteran's mother "sat with [the veteran] throughout the 
examination", and that she "heard and witnessed his entire 
report and description of his distress".  There was no 
pertinent diagnosis.

Included in the subsequent record is a report denoting the 
assessed diagnoses on the occasion of the veteran's 
hospitalization discharge from a VA facility in July 1997; 
among the diagnoses is history of PTSD.  Thereafter, a report 
denoting the assessed diagnoses on the occasion of the 
veteran's hospitalization discharge from a VA facility in 
March 1998 reflects an assessment of PTSD; the diagnosis was 
apparently attributed to the veteran's report of having been 
"hospitalized roughly nine months and seeing Vietnam combat 
soldiers being treated at that time".  

The Board notes that the record does not reflect, nor does 
the veteran allege, that he was a participant in combat in 
service.  At the same time, the Board is fully cognizant of 
the veteran's above-enumerated assertions relative to being 
'traumatized' at Madigan Army Hospital in service in 1971, to 
which he attributes his diagnosed PTSD.  As a non-combat 
veteran, it becomes incumbent on the veteran to provide 
"credible supporting evidence" from any source (such as a 
statement from a former service comrade) demonstrating that 
his claimed stressors in fact occurred.  See Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The Board is, to be sure, aware of a November 1998 statement 
submitted by the veteran's mother wherein she relates that 
she and the veteran's father visited the veteran at the 
Madigan facility when he was treated there in early 1971 and 
that, in addition, the conditions at the facility were such 
that there was "no separation of the serious and dying 
[patients] from the ones who were just injured".  She also 
related that the veteran "continued to stay" at the Madigan 
facility "until after Sept[ember 1971] or later".  However, 
with respect to whether the foregoing statement from the 
veteran's mother is sufficient under Cohen, supra, to verify 
the veteran's above-addressed stressors, the Board finds the 
statement to be suspect, as to its credibility, for two 
reasons: First, the report of the veteran's September 1995 VA 
examination reflects (as noted above) that the veteran's 
mother had 'heard' the veteran's entire recitation of his 
claimed stressors, which consideration gives rise to an 
extremely strong inference that the statement is not 
independently 'credible' in accordance with Cohen, supra, at 
147.  Equally significant, moreover, the Board is constrained 
to point out that the veteran's mother's assertion that the 
veteran 'continued to stay' at the Madigan facility through 
at least September 1971 is rebutted on its face owing to the 
consideration that pertinent service personnel documentation 
(DA Form 20) specifically reflects that the veteran traveled 
to "Ft. Monmouth" in late April 1971 and that, in addition, 
he was "AWOL" for two days in May 1971.  Given the 
foregoing, then, the Board is readily persuaded that, while 
the veteran will be accorded an opportunity below to provide 
such evidence, the above-cited November 1998 statement from 
the veteran's mother does not comprise 'credible supporting 
evidence' under Cohen, supra, to verify that either of the 
veteran's claimed above-enumerated stressors in fact 
occurred.  

Finally, while the lone occasion on which the veteran was 
assessed as having PTSD due (apparently) to events associated 
with his hospitalization at the Madigan facility in service 
involved his period of hospitalization at a VA facility in 
1998, the related reports do not reflect that he was 
psychiatrically examined for PTSD purposes while hospitalized 
or, most significantly, that the veteran at any time 
disclosed the incident with respect to which he first related 
experiencing PTSD symptomatology, i.e., his having been 'shot 
at' following his involvement in 'a run-in' with some 
individuals in January 1995.  In view of the foregoing, then, 
the Board is of the opinion that pertinent VA examination, in 
the event the same may be necessary in accordance with the 
additional development specified below, should, in such 
event, be accomplished before any related appellate 
adjudication is rendered.  Further development pertaining to 
the foregoing is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should inform the veteran of 
his obligation, relative to the above-
enumerated stressors (i.e., that 
pertaining to his having, while 
hospitalized at Madigan Army Hospital in 
1971 in service, overheard 'other 
patients scream and yell and [that he] 
was exposed to smells emanating from such 
patients' and his having been 
'traumatized' by the treatment then 
rendered him in response to a fractured 
ankle) as well as any additional 
stressor(s) he may elect to allege, to 
submit to the RO 'credible supporting 
evidence,' such as a statement from a 
former service comrade, demonstrating 
that these stressors actually occurred.  

2.  On condition that the above-addressed 
development results in confirmation of 
either of the two above-enumerated (i.e., 
items (1 )and (2)) stressors claimed by 
the veteran to which he made reference 
when examined by VA in September 1995, 
the RO need not have the veteran 
reexamined by VA or undertake any 
additional development.  

3.  However, if the above-addressed 
development results in confirmation of 
any stressor(s) other than those 
enumerated as items (1) and (2) above to 
which the veteran made reference when 
examined by VA in September 1995, the RO 
should, in such event, then schedule the 
veteran to be examined by a VA 
psychiatrist for the purpose of 
determining whether such stressor(s), 
given the veteran's documented history of 
having initially reported PTSD 
symptomatology in the aftermath of having 
been 'shot at' by individuals with whom 
he had 'a run-in' many years after 
service in January 1995, is(are) 
sufficient in itself/themselves to 
account for a diagnosis of any 
ascertained PTSD.  It is imperative, in 
conjunction with the above-cited VA 
examination, that a copy of this remand 
as well as the veteran's claims folder be 
provided to the examiner for review prior 
to the examination.  

4.  In any event, the RO should arrange 
to have the veteran undergo VA 
examination by a board certified 
orthopedist, if available, to determine 
the current severity of his service-
connected low back disability.  Findings 
bearing on the extent of any ascertained 
weakness relative to the veteran's lumbar 
spinal segment as well as range of motion 
and any accompanying pain, to 
specifically include any functional loss 
due to pain, are essential, and the 
examiner should also note whether the 
clinical evidence is consistent with the 
severity of any pain reported by the 
veteran, and further comment whether the 
lumbar segment of the veteran's spine 
exhibits weakened movement or excess 
fatigability.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder must be 
made available to the examiner for review 
prior to the examination.  

5.  The RO should then review the 
report(s) pertaining to the VA 
examination(s) performed in response to 
the previous numerical directive to 
ascertain whether the examination(s) 
is/are in compliance with the Board's 
examination instructions.  

6.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue on appeal.

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




